Citation Nr: 0512098	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
with depression, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
synechia with cataract and strabismus with anatomical loss of 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.

A hearing was held via videoconference before the undersigned 
Acting Veterans Law Judge in July 2004.  A hearing was held 
before a decision review officer at the RO in May 2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
these issues has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's anxiety neurosis with depression is 
manifested by moderate symptoms.  He had a predominant mood 
of anxiety while his affect was appropriate to content.  His 
thought processes were logical with no loosening of 
associations.  He had some memory impairment, was oriented in 
all sphere, had limited insight, adequate judgment, and no 
suicidal and homicidal ideations.  Upon examination, he was a 
casually groomed individual who conversed readily with the 
examiner.
 
3.  The veteran's service-connected anxiety neurosis with 
depression, alone, is not sufficiently disabling as to 
preclude him from securing or following substantially gainful 
employment.

4.  Service connection for a right eye disorder was denied in 
an October 1946 rating action and a January 1974 decision.  

5.  Although the appellant was notified of these 
determinations and of his appellate rights, the veteran did 
not file an application for review of the October 1946 rating 
action or a notice of disagreement within one year of the 
January 1974 notification.

6.  Evidence received subsequent to January 1974 does not 
relate to an un-established fact necessary to substantiate 
the veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for anxiety neurosis with depression have not been 
met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.951, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2004).

2.  A TDIU rating is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).

3.  The January 1974 rating decision that denied service 
connection for a right eye condition is final.  38 U.S.C. § 
4005(c) (1970); currently 38 U.S.C.A. § 7105 (West 2002). 

4.  Evidence received since the January 1974 rating decision 
denying service connection for a right eye condition is not 
new and material and does not service to reopen the claim for 
that benefit.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board notes that the veteran's current 70 percent 
disability rating for anxiety neurosis with depression has 
been effective since January 1980.  Under governing law, a 
disability that has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2004).  As such, the 
veteran's 70 percent disability rating is preserved.

A higher 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2004).

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for a mental disorder.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Here, private medical records show that the veteran was alert 
and oriented to time, place, and person and had been 
prescribed medication to aid sleep.  A November 2002 private 
medical record shows that the physician had written a letter 
on the veteran's behalf but the veteran indicated that most 
of his problems were due to anxiety and some changes to the 
letter may be needed to so reflect.  But see LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  

A January 2003 VA examination report shows that the veteran 
indicated that he was constantly forgetting what day it was 
and he would sometimes get disoriented while shopping.  He 
also referred to problems with sleeping, sometimes getting as 
little as two hours of sleep.  He stated that his one bright 
spot is his marriage to his wife of 56 years.  The report 
shows that after retirement, the veteran spends most of his 
time at home doing chores and that he got along well with a 
neighbor.  The report reflects that the veteran was a 
casually groomed individual who conversed readily with the 
examiner, was cooperative, and gave no reason to doubt the 
information provided.  Speech was within normal limits with 
regard to rate and rhythm and the predominant mood was one of 
some anxiety.  His affect was appropriate to content.  His 
thought processes and associations were logical with no 
loosening of associations.  There was no confusion and while 
some memory impairment was noted, the veteran was oriented in 
all spheres.  While insight was limited, judgment was 
adequate.  The veteran denied suicidal and homicidal 
ideation.

The May 2003 hearing transcript reflects that the veteran 
testified that he was not then receiving psychiatric 
treatment but that his private medical provider did treat his 
sleeping problems.  He testified that he was not a real 
social person and indicated he was taking classes at a local 
university.  The July 2004 hearing transcript reflects that 
the veteran testified that he had problems dealing with 
stress and that his sleep medication made him out of it the 
following day.

The January 2003 examination report contains a global 
assessment of functioning (GAF) score of 55, which is 
reflective of moderate symptoms and moderate difficulty in 
social and occupations functioning on a hypothetical 
continuum of mental health and illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
objective findings of record also do not reveal the type and 
degree of symptoms resulting in total social and occupational 
impairment.  Instead, the examiner noted that the veteran 
provided relatively little evidence of functional impairment.  
While the evidence shows the veteran had some memory 
impairment and limited insight, the evidence is not 
reflective of the type and degree of symptoms resulting in 
total occupational and social impairment.

Overall, the evidence does not reveal the type and degree of 
symptoms such as suicidal ideations, obsessional rituals, 
speech that is intermittently illogical, obscure or 
irrelevant, periods of violence, spatial disorientation, or 
neglect of personal appearance or hygiene that approximates 
the criteria for a 100 percent disability rating.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2004).  As 
such, the preponderance of the evidence is against a higher 
disability rating, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3 (2004).

In reaching this decision, the Board notes that the veteran's 
anxiety neurosis with depression disability picture did not 
present manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

TDIU Rating

The veteran contends that he is entitled to a TDIU rating.  
For the reasons set forth below, the Board concludes that the 
veteran is not entitled to a total disability rating based on 
his individual unemployability due to service-connected 
disability.

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether a veteran is entitled to a TDIU, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19 (2004); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2004).  

Here, the veteran's only service-connected disability is his 
anxiety neurosis with depression, which is evaluated as 70 
percent disabling.  As such, the veteran meets the schedular 
threshold for determining whether he is entitled to a TDIU 
rating.  Now the Board must determine whether the evidence 
indicates that he is unemployable due to his service-
connected disabilities.

Generally, a 70 percent disability rating for a psychiatric 
disorder contemplates occupational and social impairment with 
deficiencies in most areas, including work.  But again, the 
Board notes that the veteran's current 70 percent disability 
rating is a preserved rating and is not necessarily 
reflective of his current level of impairment.  See  
38 C.F.R. § 3.951 (2004).  Accordingly, the entire record has 
been carefully reviewed to evaluate the level of impact on 
the veteran's anxiety neurosis with depression has on his 
employability. 

A December 2002 letter from the veteran's treating physician 
indicates that, overall, the veteran is in poor to fair 
condition and that he is on multiple medications, some of 
which can cause quite a few side effects.  The physician 
indicated that the veteran was virtually unemployable 
secondary to his problems with his sight, his anxiety, his 
severe weakness from anemia, diarrhea from proctitis, and his 
general medical condition.

The January 2003 VA examination report reflects that the 
examiner indicated that the veteran did not provide any 
evidence suggesting that his employability was affected 
because of his anxiety disorder.  The report contains a GAF 
score reflective moderate difficulty in social and 
occupations functioning.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  

The July 2004 hearing transcript shows that the veteran 
testified that he fatigued easily and could not keep up with 
the flow of things.  He also indicated that he got confused 
and irritable and could not produced at the level of other at 
the same pay.  He stated that he had worked the previous week 
collecting money for disabled veterans and he had "pooped 
out" after four hours.

While the Board is mindful of the veteran's assertions of 
fatigability, his private medical records refer to energy 
issues in relation to anemia, not his psychiatric condition.  
While competent medical evidence indicates that the veteran 
is unemployable, this unemployability is not solely reliant 
on his anxiety disorder.  His private physician referred to 
numerous physical condition in addition to his anxiety when 
opining that the veteran was unemployable.  In addition, the 
VA examiner did not indicate that the veteran's service-
connected disability alone rendered him unemployable, 
specifically indicating that the veteran did not provide any 
evidence suggestive of such a determination.  While the VA 
examiner indicated that the veteran's service-connected 
disability impacted his occupational functioning, the 
veteran's disability rating itself is recognition that his 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  As the competent medical 
evidence of record does not indicate that the veteran is 
incapable of substantially gainful employment due to his 
service-connected anxiety neurosis with depression, an award 
of TDIU benefits is not warranted.  

New and Material Evidence

In an October 1946 rating action, the veteran was denied 
service connection for his right eye condition.  The veteran 
was notified that same month that his right eye condition had 
not been aggravated by service and that service connection 
was not warranted, but he did not file an application for 
review on appeal within one year of the notification.  The 
October 1946 rating decision therefore became final.  See
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008, effective Jan. 25, 1936, to 
Dec. 31, 1957. 

Service connection for a right eye disability was again 
denied in January 1974 decision.  The veteran did not file a 
notice of disagreement within one-year of his January 1974 
notification and this determination became final.  See 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1973).  

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996). As the RO's January 1974 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since January 1974.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board can consider the underlying claim.  
38 U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time of the January 1974 rating decision, the 
veteran's service medical records, private medical evidence, 
and VA medical records were of record.  His service medical 
records showed that a right eye condition was noted upon his 
entrance into service and reflect that he sought treatment 
for his right eye while in service.  The records indicate the 
veteran had right eye traumatic cataract due to an injury in 
1940 (prior to his entrance into service) and show the 
veteran had a period of hospitalization.  The records also 
indicated that the veteran's right eye was removed subsequent 
to his discharge from active duty.  The record also contained 
the veteran's assertions that his eye became symptomatic 
while he was in service, especially when he was stationed in 
Italy.

Evidence associated with the claims folder subsequent to the 
January 1974 rating decision include statements and testimony 
from the veteran that his right eye became symptomatic while 
on active duty and that his service in Italy exposed him to 
dust storms that bothered his eyes.  The hearing transcripts 
also reflect the veteran's testimony that he sought in-
service treatment for his right eye and testimony regarding 
the impact his right eye had after his discharge, including 
losing a girlfriend.  

Lay assertions cannot service as the predicate to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374 (1998).  As such, 
the veteran's assertions that his right eye condition 
worsened while in service and his troubles in personal 
relationships after service are evidence of this do not serve 
to reopen his claim.  The veteran's statement and testimony 
concerning in-service symptoms were already considered at the 
time of the January 1974 determination and are cumulative.  
See Bostain v. West, 11 Vet. App. 124 (lay hearing testimony 
which is cumulative of previous contentions which were 
considered by the decisionmaker at the time of the prior 
final disallowance is not new evidence).  Furthermore, the 
evidence at the time of the January 1974 determination 
included medical records showing in-service treatment and, 
therefore, testimony concerning said treatment is cumulative 
of evidence already of record.  

Evidence received since January 1974 also includes VA medical 
records and private medical evidence referring to the 
veteran's right eye condition.  Medical records describing 
the veteran's current condition are not material to the issue 
of service connection.  See Morton v. Principi, 3 Vet. 
App. 508 (1992).  Therefore, these records do not service to 
reopen the veteran's claim.  And while the December 2002 
letter from the veteran's treating physician refers to the 
veteran's in-service eye problems and the subsequent removal 
of the right eye, the letter does not reflect that the 
physician indicated that the veteran's right eye was 
aggravated by service.  Therefore, the letter does not raise 
a reasonable possibility of substantiating in-service 
aggravation.

In brief, the Board concludes that the evidence submitted 
since the January 1974 rating decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for synechia with cataract 
and strabismus with anatomical loss of the right eye.  As the 
preponderance of the evidence is against the veteran's claim 
to reopen, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  After receipt of his claim, 
the veteran was notified via letter in December 2002 that VA 
would make reasonable efforts to help him to get such things 
as medical records, employment records, or records from other 
Federal agencies but that he had to provide VA with enough 
information about the records so that a request could be 
made.  He was reminded that it was still his responsibility 
to support his claim with appropriate evidence.  The December 
2002 letter reminded the veteran that service connection for 
his right eye condition had previously been denied and that 
in order for the issue to be reconsidered, new and material 
evidence showing that the condition was incurred in or 
aggravated by service was needed.  The letter also notified 
him of the evidence necessary to establish entitlement to a 
TDIU rating.

Another letter was sent to the veteran in November 2003 in 
which he was notified of VA's duty to make reasonable efforts 
to obtain identified evidence on his behalf and of his own 
responsibilities in pursuing his claim.  The letter also 
informed him that evidence showing that his service-connected 
disability had worsened was needed vis-à-vis the increased 
rating claim.  Both the December 2002 letter and the November 
2003 letter informed the veteran of the evidence and 
information necessary to establish his claim, informed of 
what was still needed from him, and informed of where to send 
what VA needed.  The Board therefore considers the veteran 
advised to submit any pertinent evidence in his possession 
for his claims.

Given the foregoing letters, together with the information 
provided in the rating decision and the statement of the case 
which explained the rationale for the RO's conclusions, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of this claims, and to 
respond to VA notices.   Accordingly, the Board considers the 
VA's notice requirements have been met in this case and any 
issue as to timing to not have prejudiced him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  A VA examination was provided to the veteran for his 
increased rating and TDIU rating claims and the resulting 
reports have been obtained.  Id.  His service medical 
records, VA medical records, and private medical evidence 
have been associated with his claims folder.  Transcripts of 
the hearings on appeal are of record.  The veteran has not 
identified or authorized the request of any additional 
evidence.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for anxiety neurosis with depression is 
denied.

A TDIU rating is denied.

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for synechia with cataract 
and strabismus with anatomical loss of the right eye has not 
been received and this claim is denied.



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


